Case 1:20-cv-23054-XXXX Document 1 Entered on FLSD Docket 07/23/2020 Page 1 of 15



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 1:20-cv-23054

  SIRGAE JEWELL,
  individually and on behalf of all
  those similarly situated,


  Plaintiff,
                                                                   CLASS ACTION
  v.

  ROADWAY INC. D/B/A ROADWAY
  TRANSPORT, ROADWAY TOWING &
  RECOVERY, ROADWAY TOWING &
  TRANSPORTATION, SAFELOCKS,
  GUSTAVO LOVATO and
  ADRIANA LOVATO,


  Defendants.
                                                /

                             COLLECTIVE CLASS ACTION COMPLAINT
                                 AND DEMAND FOR JURY TRIAL

          Plaintiff SIRGAE JEWELL (“Plaintiff”), individually and on behalf of all others similarly

  situated, by and through undersigned counsel, files this Complaint against Defendants,

  ROADWAY INC. D/B/A ROADWAY TRANSPORT, ROADWAY TOWING & RECOVERY,

  ROADWAY TOWING & TRANSPORTATION, SAFELOCKS (“Roadway Towing”),

  GUSTAVO LOVATO and ADRIANA LOVATO, for violations of the Fair Labor Standards Act,

  as amended, 29 U.S.C. § 216 (b) (hereinafter as “FLSA”).

                                      JURISDICTION AND VENUE

          1.     Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

  Labor Standards Act, as amended (29 U.S.C. § 201, et seq., hereinafter called the “FLSA”) to
Case 1:20-cv-23054-XXXX Document 1 Entered on FLSD Docket 07/23/2020 Page 2 of 15



  recover unpaid overtime wages, an additional equal amount as liquidated damages, obtain

  declaratory relief, and reasonable attorneys’ fees and costs.

            2.    The jurisdiction of the Court over this controversy is based upon 29 U.S.C. §

  216(b).

            3.    This Court has the authority to grant declaratory relief pursuant to the FLSA and

  the Federal Declaratory Judgment Act (“DJA”), 28 U.S.C. §§ 2201-02.

            4.    Venue is proper as Plaintiff worked for Defendant in Miami-Dade County, Florida,

  and the actions giving rise to these claims arose in Miami-Dade County, Florida.

            6.    At all times material hereto, Plaintiff was a resident of Broward County, Florida.

            7.    Plaintiff brings this action on behalf of himself and similarly-situated current and

  former employees of Roadway Towing to whom Roadway Towing failed to pay overtime

  premiums in violation of FLSA.

            8.    At all times material hereto, Roadway Towing was, and continues to be, a business

  operating in Miami-Dade County, Florida, at which Plaintiff works.

            9.    At all times material hereto, Plaintiff was “engaged in commerce” within the

  meaning of § 6 and § 7 of the FLSA.

            10.   At all times material hereto, Plaintiff was an “employee” of Roadway Towing

  within the meaning of the FLSA.

            11.   At all times material hereto, Roadway Towing was an “employer” within the

  meaning of the FLSA.

            12.   At all times material hereto, Gustavo Lovato was, and continues to be, an

  “employer” within the meaning of the FLSA. Gustavo Lovato is a resident of Miami-Dade

  County, Florida and as such, is subject to the jurisdiction of this Court.



                                                    2
Case 1:20-cv-23054-XXXX Document 1 Entered on FLSD Docket 07/23/2020 Page 3 of 15



         13.      At all times material hereto, Adriana Lovato was, and continues to be, an

  “employer” within the meaning of the FLSA. Adriana Lovato is a resident of Miami-Dade County,

  Florida and as such, is subject to the jurisdiction of this Court.

         14.      At all times material hereto, Roadway Towing was, and continues to be, “an

  enterprise engaged in commerce,” within the meaning of the FLSA.

         15.      Based upon information and belief, the annual gross revenue of Roadway Towing

  was in excess of $500,000.00 per annum, or the prorated amount for same during the time

  Roadway Towing has been open for business, during the relevant time periods.

         16.      At all times relevant hereto, Roadway Towing was primarily engaged in providing

  towing services in, among others, Miami-Dade County, Florida.

         17.      At all times relevant hereto, Roadway Towing had more than two employees.

         18.      At all times material hereto, Roadway Towing had two (2) or more employees

  handling, selling, or otherwise working on goods or materials that had been moved in or produced

  for commerce.

         19.      At all times hereto, Plaintiff was “engaged in commerce” and subject to individual

  coverage under the FLSA.

         20.      At all times hereto, Plaintiff was engaged in providing services in commerce, and

  subject to the individual coverage of the FLSA.

         21.      At all times material hereto, the work performed by the Plaintiff was directly

  essential to the business performed by Roadway Towing.

                                      STATEMENT OF FACTS

         22.      Plaintiff has worked for Roadway Towing as a non-exempt hourly laborer from

  December 2019 until July 2020.



                                                     3
Case 1:20-cv-23054-XXXX Document 1 Entered on FLSD Docket 07/23/2020 Page 4 of 15



         23.     Throughout his entire employment with Roadway Towing, Plaintiff has been paid,

  on average, an effective hourly rate of $20 per hour, by Roadway Towing.

         24.     Throughout his entire employment with Roadway Towing, Plaintiff has been paid

  straight-time but never overtime despite the fact that, during his entire employment, Plaintiff has

  regularly worked in excess of forty (40) hours per week for Defendant Roadway Towing.

         25.     Plaintiff estimates that he regularly worked between forty-one (41) and seventy-

  five (75) total hours per week.

         26.     Plaintiff should have been compensated at the rate of one and one-half times

  Plaintiff’s regular rate for all hours that Plaintiff worked in excess of forty (40) hours per week, as

  required by the FLSA throughout his employment.

         27.     Roadway Towing violated Title 29 U.S.C. § 207 in that: (i) Plaintiff worked in

  excess of forty (40) hours in one or more workweeks for his period of employment with Defendant;

  (ii) no payments or provisions for payment have been made by Roadway Towing to properly

  compensate Plaintiff at the statutory rate of one and one-half times Plaintiff’s regular rate for all

  hours worked in excess of forty (40) hours per work week, as provided by the FLSA; and (iii)

  Roadway Towing failed to maintain proper time records as mandated by the FLSA.

         28.     Plaintiff estimates his FLSA damages to be $10,240.

         29.     Prior to the filing of this lawsuit, Roadway Towing did not consult with an attorney

  to evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt from

  recovering payment for all overtime worked under the FLSA.

         30.     Prior to the filing of this lawsuit, Roadway Towing did not consult with the DOL

  to evaluate whether Plaintiff's actual job duties and pay structure rendered him exempt from

  recovering payment for all overtime worked under the FLSA.



                                                    4
Case 1:20-cv-23054-XXXX Document 1 Entered on FLSD Docket 07/23/2020 Page 5 of 15



         31.     Prior to the filing of this lawsuit, Roadway Towing did not consult with an

  accountant to evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt

  from recovering payment for all overtime worked under the FLSA.

         32.     Based on the allegations above, Plaintiff is entitled to liquidated damages as

  Roadway Towing has no objective or subjective good faith belief that its pay practices were in

  compliance with the FLSA.

         33.     Plaintiff has retained the law firm of Levine Kellogg Lehman Schneider +

  Grossman LLP and Law Offices of Rafael E. Andrade, P.A., to represent him in the litigation and

  has agreed to pay the firms a reasonable fee for their services.

               ADDITIONAL FACTS RELATING TO COLLECTIVE ACTION

         34.     Roadway Towing’s business is a centralized, top-down operation whereby

  companywide policies, including those affecting compensation, are formulated at its headquarters

  in Miami, Florida and then disseminated companywide to its locations throughout all its locations

  in Miami-Dade County, Florida.

         35.     Each of Roadway Towing’s locations have laborers who are and were similarly

  situated to Plaintiff and who perform towing services similar if not identical to those performed

  by Plaintiff. Moreover, the functions do not vary from location to location within the company.

  As a result, all of Roadway Towing’s laborers frequently worked in excess of forty (40) hours per

  week, as Plaintiff did.

         36.     Given Roadway Towing’s companywide policy of willfully refusing to pay

  laborers for overtime, Plaintiff brings this claim as a collective action pursuant to 29 U.S.C. §

  216(b) on behalf of himself and all similarly situated persons who have worked for Roadway

  Towing as laborers between July 15, 2017 and July 15, 2020, who did not receive compensation



                                                   5
Case 1:20-cv-23054-XXXX Document 1 Entered on FLSD Docket 07/23/2020 Page 6 of 15



  for earned overtime wages pursuant to Roadway Towing’s county-wide policy, and who elect to

  opt-in to this action (the “FLSA Collective”).

           37.      Roadway Towing’s companywide policy was implemented to minimize labor

  costs.

           38.      Roadway Towing’s unlawful conduct has been widespread, repeated, and

  consistent.

           39.      Defendant Roadway Towing knew that Plaintiff and the FLSA Collective are

  nonexempt employees under the FLSA.

           40.      Defendant Roadway Towing knew that Plaintiff and the FLSA Collective were not

  being properly compensated for earned overtime wages. As part of its regular business practice,

  Defendant Roadway Towing intentionally, willfully, and repeatedly engaged in a pattern, practice,

  and/or policy of violating the FLSA. This policy and practice includes, but is not limited to:

                 i. willfully failing to record all the time that Plaintiff and the similarly situated

                    employees have worked for the benefit of Roadway Towing; and

                 ii. willfully failing to pay Plaintiff and the FLSA Collective overtime wages for hours

                    that they worked in excess of forty (40) hours per week.

           41.      The similarly situated employees are known to Roadway Towing, are readily

  identifiable, and can be located through discovery of Roadway Towing employment records.

           42.      These similarly situated employees will benefit from the issuance of a court-

  supervised notice of the present lawsuit and the opportunity to join the present lawsuit, pursuant

  to 29 U.S.C. § 216(b).

                                         COUNT I
                  VIOLATION OF 29 U.S.C. § 207 OVERTIME COMPENSATION

           43.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1


                                                      6
Case 1:20-cv-23054-XXXX Document 1 Entered on FLSD Docket 07/23/2020 Page 7 of 15



  through 42 of this complaint as if set out in full herein.

         44.      During his employment, Plaintiff worked in excess of the forty (40) hours per week

  for which Plaintiff was not compensated at the statutory rate of one and one-half times Plaintiff’s

  regular rate of pay for all hours worked.

         45.      Plaintiff was entitled to be paid at the statutory rate of one and one-half times

  Plaintiff’s regular rate of pay for those hours worked in excess of forty (40) hours.

         46.      Defendant failed to pay Plaintiff time and one half for all hours worked in excess

  of forty (40) per week in violation of the FLSA.

         47.      Defendant’s actions were willful and/or showed reckless disregard for the

  provisions of the FLSA, as evidenced by its failure to compensate Plaintiff at the statutory rate of

  one and one-halftimes Plaintiff’s regular rate of pay for the hours worked in excess of forty (40)

  hours per week when it knew, or should have known, such was, and is due.

         48.      Due to the intentional, willful, and unlawful acts of Defendant, Plaintiff suffered,

  and continues to suffer, damages and lost compensation for time worked over forty (40) hours per

  week, plus liquidated damages.

         49.      Plaintiff is entitled to an award of reasonable attorneys’ fees and costs pursuant

  to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

  against Defendant(s):

         a. Declaring, pursuant to the FLSA, that the acts and practices complained of herein are

               in violation of the maximum hour provisions of the FLSA;

         b. Awarding Plaintiff overtime compensation in the amount due to him for Plaintiff’s

               time worked in excess of forty (40) hours per work week;



                                                     7
Case 1:20-cv-23054-XXXX Document 1 Entered on FLSD Docket 07/23/2020 Page 8 of 15



         c. Awarding Plaintiff liquidated damages in an amount equal to the overtime award;

         d. Awarding Plaintiff reasonable attorneys’ fees and costs and expenses of the

               litigation pursuant to 29 U.S.C. § 216(b);

         e. Awarding Plaintiff pre-judgment interest; and

         f. Ordering any other further relief, the Court deems just and proper.

                                       COUNT II
                VIOLATION OF 29 U.S.C. § 207 OVERTIME COMPENSATION
                                 against GUSTAVO LOVATO

         50.       Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

  through 42 of this complaint as if set out in full herein.

         51.      At the times mentioned, Defendant GUSTAVO LOVATO was, and is now, a

  corporate officer of corporate Defendant Roadway Towing.

         52.      Defendant GUSTAVO LOVATO was an employer of Plaintiff within the meaning

  of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that this individual

  Defendant acted directly in the interests of Defendant Roadway Towing in relation to the

  employees of Defendant Roadway Towing, including Plaintiff.

         53.      As a corporate officer, Defendant GUSTAVO LOVATO possessed the authority to

  make financial and other employment-related decisions on behalf of the corporation including, but

  not limited to, those decisions regarding the hiring and firing of employees, classification of

  employees, assignment of work duties, and payment of wages. Defendant had operational control

  of the business and is thus jointly liable for Plaintiff damages.

         54.      Defendant GUSTAVO LOVATO willfully and intentionally refused to properly

  pay Plaintiff wages as required by the law of the United States as set forth above and remains

  owing Plaintiff these wages since the commencement of Plaintiff’s employment with Defendant



                                                     8
Case 1:20-cv-23054-XXXX Document 1 Entered on FLSD Docket 07/23/2020 Page 9 of 15



  Roadway Towing as set forth above.

         WHEREFORE, Plaintiff respectfully prays for the following relief against

  Defendant:

         a. Adjudge and decree that Defendant has violated the FLSA and has done so

               willfully, intentionally and with reckless disregard for Plaintiff’s rights;

         b. Award Plaintiff actual damages in the amount shown to be due for unpaid

               minimum and/or overtime wages, with interest;

         c. Award Plaintiff an equal amount in double damages/liquidated damages;

         d. Award Plaintiff the costs of this action, together with reasonable attorneys’ fees;

               and

         e. Grant Plaintiff such additional relief as the Court deems just and proper under the

               circumstances.

                                      COUNT III
                VIOLATION OF 29 U.S.C. § 207 OVERTIME COMPENSATION
                                 against ADRIANA LOVATO

         55.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

  through 42 of this complaint as if set out in full herein.

         56.      At the times mentioned, Defendant ADRIANA LOVATO was, and is now, a

  corporate officer of corporate Defendant Roadway Towing.

         57.      Defendant ADRIANA LOVATO was an employer of Plaintiff within the meaning

  of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that this individual

  Defendant acted directly in the interests of Defendant Roadway Towing in relation to the

  employees of Defendant Roadway Towing, including Plaintiff.

         58.      As a corporate officer, Defendant ADRIANA LOVATO possessed the authority to



                                                     9
Case 1:20-cv-23054-XXXX Document 1 Entered on FLSD Docket 07/23/2020 Page 10 of 15



   make financial and other employment-related decisions on behalf of the corporation including, but

   not limited to, those decisions regarding the hiring and firing of employees, classification of

   employees, assignment of work duties, and payment of wages. Defendant had operational control

   of the business and is thus jointly liable for Plaintiff damages.

          59.      Defendant ADRIANA LOVATO willfully and intentionally refused to properly

   pay Plaintiff’s wages as required by the law of the United States as set forth above and remains

   owing Plaintiff these wages since the commencement of Plaintiff’s employment with Defendant

   Roadway Towing as set forth above.

          WHEREFORE, Plaintiff respectfully prays for the following relief against

   Defendant:

          a. Adjudge and decree that Defendant has violated the FLSA and has done so

                willfully, intentionally and with reckless disregard for Plaintiff’s rights;

          b. Award Plaintiff actual damages in the amount shown to be due for unpaid

                minimum and/or overtime wages, with interest;

          c. Award Plaintiff an equal amount in double damages/liquidated damages;

          d. Award Plaintiff the costs of this action, together with reasonable attorneys’ fees;

                and

          e. Grant Plaintiff such additional relief as the Court deems just and proper under the

                circumstances.

                                          COUNT IV
                                   COLLECTIVE ACTION
             Unpaid Earned Overtime Wages in Violation of FLSA, 29 U.S.C. § 207(a)
                      (On behalf of Plaintiff and others similarly situated)

          60.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 42 of this complaint as if set out in full herein.


                                                     10
Case 1:20-cv-23054-XXXX Document 1 Entered on FLSD Docket 07/23/2020 Page 11 of 15



          61.       Defendant Roadway Towing has willfully and intentionally engaged in a

   widespread and companywide pattern and practice of violating provisions of the FLSA by failing

   to pay Plaintiff and members of the FLSA Collective the time-and-a-half hourly wage

   compensation for overtime hours worked as required by law and in accordance with §§ 206 and

   207 of the FLSA.

          62.       Defendant Roadway Towing has not made a good faith effort to comply with the

   FLSA with respect to its compensation of Plaintiff and the members of the Collective Action. For

   example, Defendant Roadway Towing violated FLSA as described above.

          63.       As a result of Defendant Roadway Towing’s violations of the FLSA, Plaintiff and

   the members of the FLSA Collective have suffered damages by being denied overtime wages in

   accordance with §§ 206 and 207 of the FLSA.

                                          PRAYER FOR RELIEF

          64.       Plaintiff and the members of the FLSA Collective pray for the following relief:

          a. that, at the earliest possible time, Plaintiff be allowed to give notice of this collective

                action, or that this Court issue such notice, to all persons who are presently, or have at

                any time during the three years immediately preceding the filing of this suit, been

                employed by Defendant Roadway Towing as a laborer. Such notice shall inform them

                that this civil action has been filed, of the nature of the action, and of their right to join

                this lawsuit if they believe they were denied proper wage;

          b. unpaid overtime under the FLSA;

          c. liquidated damages as permitted by law under the FLSA;




                                                       11
Case 1:20-cv-23054-XXXX Document 1 Entered on FLSD Docket 07/23/2020 Page 12 of 15



          d. appropriate equitable and injunctive relief to remedy Defendant Roadway Towing’s

                violations, including but not necessarily limited to an order enjoining Defendant

                Roadway Towing from continuing its unlawful practices;

          e. pre-judgment and post-judgment interest, as provided by law;

          f. attorneys’ fees and costs of suit, including expert fees; and

          g. such other injunctive and equitable relief as this Court may deem just and proper.

                                       COUNT V
                             VIOLATION OF 26 U.S.C. § 7434
                        against ALL DEFENDANTS BY PLAINTIFF

          65.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 42 of this complaint as if set out in full herein.

          66.      Defendants had an obligation to properly file correction information returns to the

   IRS.

          67.      Defendants filed or caused to be filed one or more knowingly false 1099’s on

   Plaintiff in an effort to avoid responsibility for paying income tax and social security withholdings

   to the IRS during each year of Plaintiff’s employment with Defendants.

          68.      Defendants also filed or caused to be filed or more knowingly false IRS Form 941

   quarterly tax returns during each year of Plaintiff’s employment with Defendants.

          69.      Defendants provided paychecks to Plaintiff and are directly responsible for the

   issuance of paychecks to Plaintiff, the payment of taxes to the IRS and the filing of information

   returns on their own behalf.

          70.      26 U.S.C. § 7434 provides, in pertinent part, as follows: “In any action brought

   under subsection (a), upon a finding of liability on the part of the defendant, the defendant shall be

   liable to the plaintiff in an amount equal to the greater of $5,000 or the sum of—(1) any actual



                                                     12
Case 1:20-cv-23054-XXXX Document 1 Entered on FLSD Docket 07/23/2020 Page 13 of 15



   damages sustained by the plaintiff as a proximate result of the filing of the fraudulent information

   return (including any costs attributable to resolving deficiencies asserted as a result of such filing),

   (2) the costs of the action, and (3) in the court’s discretion, reasonable attorneys’ fees.”

          WHEREFORE, Plaintiff demands the entry of a judgment in his favor and against all

   Defendants, after trial by jury and as follows:

          a. That Plaintiff recover the greater of $5,000 for fraudulent information return

                Defendants each year during the past six (6) years or the damages proximately caused

                by Defendants’ conduct for each year during the past six (6) years; and

          b. That Plaintiff recover an award of reasonable attorneys’ fees, costs, and expenses

                pursuant to 26 U.S.C. § 7434; and

          c. Such other and further relief as the Court deems just and proper.

                                     COUNT VI
                             VIOLATION OF 26 U.S.C. § 7434
                    against ALL DEFENDANTS BY THE COLLECTIVE

          71.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 42 of this complaint as if set out in full herein.

          72.      Defendants had an obligation to properly file correction information returns to the

   IRS.

          73.      Defendants filed or caused to be filed one or more knowingly false 1099’s on all

   members of the FLSA Collective in an effort to avoid responsibility for paying income tax and

   social security withholdings to the IRS during each year of members of the FLSA Collective’s

   employment with Defendants.

          74.      Defendants also filed or caused to be filed or ore more knowingly false IRS Form

   941 quarterly tax returns during each year of employment by each member of the FLSA Collective.



                                                     13
Case 1:20-cv-23054-XXXX Document 1 Entered on FLSD Docket 07/23/2020 Page 14 of 15



          75.         Defendants provided paychecks to each member of the FLSA Collective and are

   directly responsible for the issuance of paychecks to each member, the payment of taxes to the IRS

   and the filing of information returns on their own behalf.

          76.         26 U.S.C. § 7434 provides, in pertinent part, as follows: “In any action brought

   under subsection (a), upon a finding of liability on the part of the defendant, the defendant shall be

   liable to the plaintiff in an amount equal to the greater of $5,000 or the sum of—(1) any actual

   damages sustained by the plaintiff as a proximate result of the filing of the fraudulent information

   return (including any costs attributable to resolving deficiencies asserted as a result of such filing),

   (2) the costs of the action, and (3) in the court’s discretion, reasonable attorneys’ fees.”

          WHEREFORE, Plaintiff, individually, and on behalf of each member of the FLSA

   Collective demands the entry of a judgment in his favor and against all Defendants, after trial by

   jury and as follows:

          a. That each member of the FLSA Collective recover the greater of $5,000 for fraudulent

                information return Defendants each year during the past six (6) years or the damages

                proximately caused by Defendants’ conduct for each year during the past six (6) years;

                and

          b. That each member of the FLSA Collective recover an award of reasonable attorneys’

                fees, costs, and expenses pursuant to 26 U.S.C. § 7434; and

          c. Such other and further relief as the Court deems just and proper.




                                                     14
Case 1:20-cv-23054-XXXX Document 1 Entered on FLSD Docket 07/23/2020 Page 15 of 15



                                   DEMAND FOR JURY TRIAL

         Plaintiff demands trial by a jury of his peers on all issues so triable.



   Dated: July 23, 2020                  Respectfully submitted,

                                         LEVINE KELLOGG LEHMAN
                                         SCHNEIDER + GROSSMAN LLP
                                         Counsel for Plaintiff
                                         201 South Biscayne Blvd. 22nd Floor
                                         Miami, Florida 33131
                                         Telephone: 305.403.8788
                                         Facsimile: 305.403.8789

                                         By: /s/ Jason K. Kellogg
                                         Jason K. Kellogg, P.A.
                                         Florida Bar No. 578401
                                         Primary: jk@lklsg.com
                                         Secondary: ah@lklsg.com
                                         Tal Aburos, Esq.
                                         Florida Bar No. 1010901
                                         Primary: ta@lklsg.com

                                         LAW OFFICES OF RAFAEL E. ANDRADE, P.A.
                                         Counsel for Plaintiff
                                         1688 Meridian Avenue, 7th Floor
                                         Miami Beach, Florida 33139
                                         Phone: (305) 531-9511

                                         By: /s/ Rafael E. Andrade
                                         Rafael E. Andrade, Esq.
                                         Fla. Bar No.: 83341
                                         E-mail: ralph@randradelaw.com




                                                   15
